Opinion filed June 3, 2010




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-08-00069-CR
                                        __________

                             DANIEL RAY MORRIS, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 91st District Court

                                    Eastland County, Texas

                              Trial Court Cause No. CR-04-20,480


                              MEMORANDUM OPINION

       This court’s former opinion and judgment dated February 25, 2010, are withdrawn, and this
court’s opinion and judgment dated June 3, 2010, are substituted therefor. On this same date, we
overrule Daniel Ray Morris’s motion for rehearing.
       By presenting three points of asserted error, appellant Daniel Ray Morris challenges his
conviction of indecency with a child and the resulting jury-assessed punishment of ten years
confinement in the Institutional Division of the Texas Department of Criminal Justice and a fine of
$10,000. Imposition of the confinement was suspended, and appellant was placed on community
supervision for a period of ten years. In his three points, appellant contends the trial court erred
(1) in allowing a police officer to testify that appellant was guilty, (2) in allowing expert testimony
from a Texas Ranger that appellant was guilty and not telling the whole truth, and (3) in allowing
Texas Ranger David Hullum to testify as an expert witness about “Methodology” and “Grooming.”
Disagreeing that reversible error exists, we affirm the judgment of the trial court.
       Because they are so closely related, we will discuss appellant’s first two points together. In
his first point, appellant contends the trial court reversibly erred in permitting a deputy sheriff to
testify, over objection, that in his opinion, based upon his training and experience as well as his
investigation and the investigation by the other agencies involved, appellant engaged in sexual
contact with the victim with the intent to arouse, satisfy, or gratify his sexual desires. In his second
point, he complains of the trial court’s action in allowing Texas Ranger Hullum to give an
affirmative answer to such a question; he places his primary reliance upon the court’s decision in
Boyde v. State, 513 S.W.2d 588 (Tex. Crim. App. 1974). His reliance on Boyde requires us to
discuss that case in some detail.
       The portion of the Boyde opinion to which appellant refers is that in which the court refers
to a question asked of a State’s witness that queried whether the witness knew of any evidence in
the case that would tend to exonerate or show that the defendant was not guilty of the offense
charged. The defense objection to the question was promptly sustained, and the jury was instructed
to disregard it. Id. at 590. In considering whether reversal was required, the court noted the general
rule that a criminal conviction is seldom reversed because an improper question was asked.
However, it went on to emphasize and discuss that the trial record showed the prosecutor asked
numerous other questions of a similar nature to which objections were sustained and the jury
instructed to disregard. En route to reversing the conviction, the court noted that the prosecutor
pursued “a course of repeatedly attempting to place matters before the jury which were clearly
impermissible” and which “could have served no purpose other than to inflame and prejudice the
minds of the jurors.” Id. at 593. It chose to explicate the necessity for reversal by stating that
“[s]uch prosecutorial misconduct cannot be labeled harmless and requires the reversal of a
conviction of a brutal and senseless murder.” Id. at 593. Thus, the case was reversed because of the
totality of the repeated prosecutorial misconduct during the trial, not the mere asking of the guilt
opinion questions.



                                                   2
        In the instant case, however, the objections were not sustained, and the witnesses were
allowed to answer. We agree that, in each instance, the questions asked and the answers given may
have been tantamount to expressing an opinion as to appellant’s guilt. Assuming arguendo that those
questions and the answers were improperly given, Texas Rule of Appellate Procedure 44.2(b)
requires that we conduct a harm analysis in light of the whole record. TEX . R. APP . P. 44.2(b). In
a case such as this one that involves a nonconstitutional error, we disregard such errors unless they
affect an appellant’s substantial rights. Rich v. State, 160 S.W.3d 575, 577 (Tex. Crim. App. 2005).
A substantial right is one that has a substantial and injurious effect or influence in determining the
jury’s verdict. Id. A substantial right is not affected by the erroneous admission of evidence if, after
examination of the record as a whole, the reviewing court has a fair assurance that the error did not
influence the jury or had but a slight effect. Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App.
2001). In assessing the likelihood that the jury’s decision was adversely affected, the appellate court
should consider everything in the record, including any testimony or physical evidence admitted for
the jury’s consideration, the nature of the evidence supporting the verdict, and the character of the
alleged error and how it might be considered in connection with other evidence in the case.
Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). Our review requires a recitation of
relevant evidence in somewhat exhaustive detail.
        The State’s first witness was J.R.M., appellant’s minor stepson and the victim. The first
child protective service worker involved in this case was young, female, and attractive, and J.R.M.
was reluctant to discuss the incidents with appellant in detail with her. However, he said he was now
ready to discuss the incidents before the jury. Appellant first met J.R.M. when he was eleven years
old and appellant was dating his mother. J.R.M. thought he had a good relationship with appellant,
and they would go to the park, rollerblade, and ride mountain bikes. They would discuss sexual
matters, including sex and masturbation. Appellant told J.R.M. that it was “guy talk” between the
two of them and that he should not mention it to his mother.
        Later, appellant began giving J.R.M. back rubs and would say that his mother had given him
back rubs when he was a child. Later, appellant and J.R.M.’s mother married, and appellant
continued to give him back rubs. Appellant began to tell J.R.M. that he had concerns about the boy’s
mother because she would come in late at night and want to have sex and appellant did not want to.
Appellant slept in J.R.M.’s bed on those nights when the mother had been drinking, even though

                                                   3
there were other places to sleep such as the living room. J.R.M. said that his mother became
concerned about the time that he and appellant were spending together and it made J.R.M. angry.
       J.R.M. said that he and appellant would talk just “[s]ex in general, also a lot of times
masturbation” and that appellant would ask him questions about his masturbation that embarrassed
him. Appellant took him to a show in Abilene entitled “Minority Report,” and on the way home,
appellant asked him if he had masturbated yet. Appellant also told him that he and his mother’s
sister, Debra Roper, did not get along and that she thought appellant was gay and was trying to turn
J.R.M. gay. J.R.M. overheard appellant and Debra having some kind of discussion. Later, appellant
told him that Debra thought appellant spent too much time in his room at night and that he was trying
to turn J.R.M. gay.
       At some point in time, J.R.M. got a full-size bed, and his mother and appellant would
occasionally come in to tuck him in bed. When appellant did so, they would talk about masturbation
and sex. Appellant would rub J.R.M.’s back; and, when he did so, he wore briefs or shorts and the
back rubs would last fifteen or twenty minutes. Appellant would pull his shorts off and have J.R.M.
pull his briefs down so they could have skin-to-skin contact. J.R.M. also said that, in addition to
rubbing his back, appellant would also rub his buttocks. At first, appellant would stay thirty minutes
to an hour, but, eventually, he would stay the whole night. J.R.M. said he and appellant measured
each other’s erect penises on one occasion. J.R.M. said that appellant stayed with him “definitely
every night” and that appellant would want to cuddle.
       J.R.M. described another occasion when his mother caught appellant giving him a back rub
as they drove back from a hay trip in appellant’s truck. J.R.M. had stripped down to his underwear
and was lying with his head in appellant’s lap while appellant rubbed J.R.M.’s back with one hand
and drove with the other. Appellant had also told him how to find pornography on the internet but
told him not to tell his mother or he would get in trouble. When J.R.M. was asked by the prosecutor
if he had ever seen appellant aroused during the back rubs, J.R.M. replied that appellant had become
aroused many times.
       In the month of May 2003, appellant continued to sleep in J.R.M.’s bed and to give and
receive back rubs. During those times, appellant would reach inside J.R.M.’s underwear and touch
his penis. J.R.M. also testified about a trip he made with appellant to Rainbow, Texas, during which
they stayed in an RV trailer. He slept in the master bedroom with appellant, and appellant touched

                                                  4
his penis. J.R.M. also read aloud a letter that appellant wrote him after his mother left appellant and
took the children. In the letter, appellant told J.R.M. that he was the best son, and he predicted that
J.R.M.’s father would try to say that J.R.M. and appellant had a sexual relationship.
       Under cross-examination, J.R.M. said that, although he had other friends, he never told any
of them about the incidents with appellant. Contrary to his trial testimony that appellant was
unclothed and that appellant had touched him in a joking manner, J.R.M. also admitted that, when
questioned by the CPS caseworker, he stated that appellant was wearing clothes at the time of all the
incidents.
       J.R.M.’s mother also testified. She averred that, during her four-year marriage to appellant,
they probably had sex only eight or nine times. She was disturbed by the relationship between
appellant and J.R.M. She had observed appellant rubbing J.R.M.’s nipple and his inner thigh.
J.R.M. had also visited a gay website, and she had overheard appellant tell J.R.M. that he had not
been very “lovey dovey.” Appellant slept in J.R.M.’s bed increasingly over time. Ultimately, she
decided to leave without telling appellant of her decision.
       Under cross-examination, she admitted she had been a little concerned that J.R.M. would
want to live with appellant after the separation and divorce. Even though she told J.R.M. that she
thought something was going on between him and appellant, she allowed him to go on overnight
trips with appellant.
       Roper was the State’s next witness. She opined that J.R.M. was a happy, fun-loving child
before her sister married appellant. After that, J.R.M. did not want to have anything to do with her
family. She also thought that J.R.M.’s mother changed and lost self-esteem after the marriage. She
also referred to a weekend in the fall of 2000 when appellant, J.R.M., and J.R.M.’s mother were
staying with the Roper’s family. As her sister was taking a shower, Roper walked past the bedroom
in which appellant and J.R.M. were lying on the bed; they were both in their underwear. J.R.M. was
lying on his back, and appellant was on his side next to J.R.M.’s head rubbing J.R.M.’s thigh.
       The State then called Lanny Boone, a deputy sheriff with the Johnson County Sheriff’s
Office. He began an investigation of the allegations giving rise to this prosecution when J.R.M. was
fifteen and appellant was thirty-four. When interviewed by him, he averred, appellant admitted that
he had touched J.R.M.’s penis through his clothing and underneath his clothing and that they had
skin-to-skin contact. Appellant admitted that J.R.M. had touched appellant’s penis but contended

                                                  5
that the touching was not sexual in nature but, rather, was “horseplay.” Based upon his training and
experience and upon his investigation, Deputy Boone thought that describing the touching as
“horseplay” was inconsistent with the facts and that appellant was not “forthcoming” when he made
his statement.
       The State next called Texas Ranger David Hullum who was director of security for Frac Tech
Services. Ranger Hullum had been employed in law enforcement some twenty-nine years, including
nine years as a Texas Ranger in the Eastland area. He also had over 3,500 training hours in
connection with law enforcement. He had participated in several hundred sexual offense case
investigations, at least a third of which involved child victims. He averred that he was the primary
investigator or played a significant role in at least seventy-five of those cases. He also had
specialized training regarding sexual offenses against children. He was a member of the cold case
review committee that investigated unsolved murders and sexual assaults.
       Ranger Hullum was queried by the prosecutor as to whether he had reviewed the materials
in the underlying case and replied that he had done so. He was then queried whether he had an
opinion as to whether appellant had engaged in sexual contact with J.R.M. with the intent to arouse
or gratify his sexual desires. Over objection, he opined that appellant had done so. He also opined
that, although he himself had engaged in horseplay as a coach, he had never seen any coach or
anyone grab another player’s crotch or penis. When queried as to why he believed the activity
between appellant and J.R.M. was not horseplay, he replied that their activity involved sexual
contact, repeated contact, and contact made in secret.
       He defined “methodology” as the method of operation or how a particular crime is
committed. He defined “grooming” as an attempt to put the victim in a receptive frame of mind to
comply with what the offender wants the victim to do. In his opinion, going into a child’s bedroom
and initially spending ten to fifteen minutes, then finally spending the night, was an example of
grooming.
       In Ranger Hullum’s view, appellant’s visits to J.R.M.’s bedroom and the progressive nature
of his overnight visits were significant and sufficient to constitute “grooming” or one-on-one
intimate time with J.R.M. When appellant gave J.R.M. back rubs, he was desensitizing him by
initially touching him in a neutral area where the child did not believe that it was wrong to touch and
then progressing to more sensitive areas. Based upon his training, Ranger Hullum said, it was not

                                                  6
unusual for a sexually abused child to believe that he or she was being joked with when being
touched in a sensitive area. The sexual offender disguises sexual foreplay as “horseplay” in order
to obtain sexual contact. Sexual banter and relating prior sexual experiences to a child are also
common ways in which to desensitize or “groom” a child. Grooming could also involve measuring
a child’s penis because it would be another way the offender could justify having his hand in that
area of a child’s body.
        Ranger Hullum also opined that one way sexual offenders would justify their sexual contact
with children was to justify it under the guise of sex education. Moreover, he said, a sexual offender
discourages family relationships and tries to isolate the child, even to the extent of driving a wedge
between a child and his mother. He also opined that male-on-male sexual abuse is the most
underreported type because the child is embarrassed and is afraid that he will be perceived as
homosexual. Thus, it would not be unusual for a child victim in the eighth grade not to tell his other
friends about the abuse.
        When cross-examined, Ranger Hullum gave general answers to his qualifications and could
not recall the specific titles of his instructors or books or articles that they may have written. He had
not actually interviewed appellant but based his opinions on documents that had been produced by
the State.
        After the State rested, appellant began his presentation by calling Jason Shelton. Shelton was
one of J.R.M.’s schoolmates and friends, and he played football with J.R.M. in the ninth grade. He
also had hauled hay for appellant after the incident charged in the indictment. In July of 2003,
Shelton related, he went to a Future Farmers of America convention with J.R.M. and gave him a
letter from appellant that he, Shelton, had read before he gave it to him. J.R.M. had agreed to sell
Shelton a four-wheel vehicle but wanted to back out of the agreement after he learned that Shelton
was hauling hay for appellant.
        Under cross-examination, Shelton said that, when appellant found out about the accusations
against appellant, he went to Shelton’s house and told him that he had given J.R.M. back rubs and
had grabbed J.R.M.’s penis once. Appellant told him that he had purchased pornographic magazines
for J.R.M. on the condition that J.R.M. not have sexual relations until he reached a certain age.
Appellant also had told the witness that he preferred to sleep with J.R.M. rather than his wife
because she was always drunk.

                                                   7
        Appellant’s next witness was Joe Jarvis whose son played football with J.R.M. He averred
that he had known appellant for seven years. Jarvis went to the same church as appellant’s parents.
He thought that appellant had a good reputation, and he would have trusted appellant with his son
without qualification.
        Brent West, a coach, also testified for appellant. He thought J.R.M. was a great kid and a
“pretty good football player.” He did not think that J.R.M. had any kind of psychological problems
or low self-esteem. As a coach, he said that locker-room horseplay would include players grabbing
each other’s crotches outside their clothing. He thought appellant was an involved parent.
        Bill Sandlin, a junior high and high school principal, testified that he had a business
relationship with appellant; they bought and sold hay. He thought that appellant and J.R.M. had a
good relationship.
        Dennis Milton, the superintendent and mechanical coordinator for Sky High of Fort Worth,
testified that he had known appellant since junior high school and that appellant had never shown
any kind of sexual interest in anyone other than females. Under cross-examination, he noted that
J.R.M.’s mother had been drinking every time he visited. He also said that appellant told him that
he left his marital bed because his wife smelled like alcohol and cigarette smoke. He averred that
he had told appellant that, if anything happened to him, he would want him to raise his boys. He also
averred that appellant had told him that he, appellant, had been accused of, but denied, touching
J.R.M.’s penis. Appellant told him that he had rubbed J.R.M.’s sore back after J.R.M. had practiced
football.
        Darren Wade Morris, appellant’s older brother, testified he observed that appellant’s wife
drank every evening, becoming “pretty well blitzed” by the end of the evening. When they were
younger, appellant dated girls, and Darren never knew appellant to be attracted to the male sex.
After he was indicted, appellant told him that he slept in J.R.M.’s bed because his wife smelled of
alcohol and cigarettes. Appellant did admit to him that he accidently grabbed J.R.M.’s crotch but
said that it was during horseplay.
        Robert Dunning and Craig Dodson also testified for the defense. Dunning said he had known
appellant for about five years and believed that appellant and J.R.M. had a very normal relationship.
Dodson, a deputy sheriff for Somervell County, opined that he had known appellant since the sixth



                                                 8
grade and that appellant had never shown any inclination toward the male sex. He said that appellant
told him he had touched J.R.M.’s genitals but that it was horseplay.
       J.R.M. then took the stand. He admitted that in 2005, when interviewed by the district
attorney, he spoke about the touching of his genital area but described it as “horseplay.” He believed
his mother had a drinking problem, and a poem he had written inspired by his mother’s problem was
admitted into evidence. He denied that he had told anyone that his biological father was going to
buy him a jeep for testifying against appellant. He did acknowledge that he had told the CPS worker
that he had touched appellant’s genitals but that he was not forced to and the contact was a result of
horseplay and in a joking manner.
       After J.R.M.’s testimony, appellant recalled Shelton who averred that J.R.M. told him his
father would buy J.R.M. a jeep if he would testify against appellant.
       Appellant then took the stand. He testified that he had met J.R.M.’s mother through a friend
and that she introduced him to a nighttime routine of giving her children back rubs when she put
them to bed. She eventually asked appellant to assist her in doing so. He had expressed concern to
her because she sometimes had allowed J.R.M. and his sister to run around partially clothed. He said
he discovered his wife’s drinking problem about halfway through their marriage, and he ultimately
did not want to sleep with her because she would come in late reeking of beer and cigarettes and
wanting to talk and would wake him up. He thought that he and his wife had a regular sexual
relationship.
       When J.R.M., in a joking manner, asked appellant about his sexual relationship with his wife,
appellant said he responded in kind but did not go into detail. J.R.M.’s mother had signed a
permission slip for J.R.M. to take sex education at school, but she did not want to talk about it and,
instead, asked appellant to do so. Appellant averred that he had tried to do so to the best of his
ability. He admitted that he had purchased a Playboy magazine and some others after J.R.M.
promised to abstain from sex through high school. He denied that he had purchased any adult videos
for J.R.M. although the boy requested him to do so.
       Appellant said that their house had settled and that the door to J.R.M.’s room would not close
completely. He said that, in the several months before he and J.R.M.’s mother separated, he
occasionally slept in J.R.M.’s bedroom because his wife would be drinking and would come into
their bedroom during the night and wake him up.

                                                  9
        Appellant said that, on New Year’s Eve of 2000, he and his wife gave a party during which
everyone got fairly intoxicated. Roper attended the party. Roper saw him coming out of J.R.M.’s
bedroom after he had told J.R.M. good night, and she asked appellant whether what he was doing
was “going to turn him.” When appellant asked Roper if she was “accusing [him] of turning [his]
son gay,” he received the reply, “He’s not your son.” That led to an argument between appellant,
his wife, and her sister.
        Appellant then described the back rubs that he and his wife gave the children at bedtime. He
said that J.R.M. would occasionally rub their backs. He denied ever touching J.R.M.’s testicles,
pulling J.R.M.’s underwear down, having J.R.M. touch his penis, or reaching an erection when he
gave J.R.M. a back rub. Problems arose during his marriage to J.R.M.’s mother, and J.R.M. said that
he would want to live with appellant rather than his father or mother.
        Appellant averred that the first time he learned of the allegations against him was in a
telephone conversation with his wife after she left him. At that time, she told appellant that he and
J.R.M. had an unhealthy relationship.        He next received a message from Deputy Boone.
Deputy Boone asked him to come in and talk to him because appellant’s ex-wife had filed a
complaint against him. In the course of the conversation with Deputy Boone, appellant denied
touching J.R.M.’s penis but admitted that he might have grabbed the boy’s crotch during horseplay.
He asserted that he had never been accused of a felony before the instant charges and denied that he
had taught J.R.M. how to find free pornographic pages on the internet.
        Appellant did remember that his wife had, on one occasion, found some pornographic web
sites on the computer and questioned him as to whether he had been looking at them. He denied
having done so but said that he had caught J.R.M. using the computer at the time the pornographic
material would have been obtained and that J.R.M. had admitted to going to such a web site.
        When cross-examined, appellant admitted that J.R.M. slept in his bed most of the nights
before they would leave on trips to buy or sell hay. In cross-examining appellant, the prosecutor then
used a poster with the elements of the charge against appellant shown on it. Appellant admitted that
he had touched J.R.M.’s genitals two or three times but said he only did so as a result of horseplay.
When queried by the prosecutor if he was “lovey dovey” with J.R.M., appellant said he did not use
that term and did not believe he ever used that term. He said that, when he and J.R.M. engaged in
horseplay, they were not in bed. He also averred that, when he and J.R.M. checked into a motel

                                                 10
room on their hay trips, they got rooms with full-size beds. He stated that J.R.M.’s allegations of
sexual contact were lies and that J.R.M. had had no choice in making them.
        On redirect examination by his counsel, appellant denied that his wife had made any
complaints about the time he spent with J.R.M. He also denied that he and J.R.M. had ever
measured each other’s penises although J.R.M. had told him in a joking manner that he had
measured his own. He denied that he had ever engaged in secret horseplay with J.R.M. He also
testified that, when they engaged in horseplay, he had no intent to arouse or gratify any sexual desire.
        On recross, appellant stated that Deputy Boone, J.R.M., and Roper lied in their testimony,
and he described Ranger Hullum as a “hired gun” who said what the prosecutor wanted him to say.
        In assessing whether any error in admitting Deputy Boone’s and Ranger Hullum’s testimony
adversely affected the jury’s decision, we consider the entire record, including the nature of the
evidence supporting the verdict. Motilla, 78 S.W.3d at 355. It is undisputed that appellant slept with
J.R.M. and gave J.R.M. back rubs. J.R.M. testified that appellant touched J.R.M.’s penis. J.R.M.
further testified that appellant became aroused many times. Appellant admitted grabbing J.R.M.’s
crotch during horseplay. There is evidence supporting J.R.M.’s testimony and evidence supporting
the verdict.
        We also consider the State’s theory, the defensive theories, and closing arguments. Id.
Appellant presented evidence that the allegations against him were related to a custody battle over
J.R.M. Appellant argued during closing arguments that the “question of custody is important
because it goes to motive. It goes to bias of witnesses or prejudice of witnesses or motives of
witnesses to testify or influence other people to testify.” The State’s final argument responds to
appellant’s theory. Although the State noted the testimony of Ranger Hullum and Deputy Boone,
the State’s argument focused on J.R.M. being truthful and the evidence supporting his testimony.
The State further discussed appellant’s truthfulness during his testimony. After reviewing the entire
record, we find that the statements on appellant’s guilt were harmless and did not affect appellant’s
substantial rights. TEX . R. APP . P. 44.2(b). We overrule appellant’s first and second points.
        We next consider appellant’s third point in which he asserts that the trial court reversibly
erred when it admitted Ranger Hullum’s testimony about methodology and grooming.
        In the seminal case of Weatherred v. State, 15 S.W.3d 540 (Tex. Crim. App. 2000), the court
instructs that, under TEX . R. EVID . 702, the proponent of scientific evidence must show, by clear and

                                                  11
convincing proof, that the evidence being proffered is sufficiently relevant and reliable to assist the
jury in accurately understanding other evidence or in determining a fact issue. Id. at 542. Inasmuch
as Ranger Hullum’s testimony does not concern areas in which precise measurement, calculation,
and prediction are generally possible, such as mathematics, physical science, earth science, and like
sciences, it is in the nature of “soft” sciences, which, in contrast, are generally thought to include
such fields as psychology, economics, political science, anthropology, and sociology. Id. at 542, n.5.
        The reliability of such “soft” science may be established by showing that (1) the field of
expertise is a legitimate one, (2) the subject matter of the expert’s testimony is within the scope of
that field, and (3) whether the expert’s testimony properly relies upon and utilizes the principles
involved in that field. Id. at 542. An appellate court reviewing a trial court’s ruling on the
admissibility of evidence must utilize an abuse of discretion standard of review. Prystash v. State,
3 S.W.3d 522, 527 (Tex. Crim. App. 1999). In other words, the appellate court must uphold the trial
court’s ruling if it was within the zone of reasonable disagreement. Montgomery v. State, 810
S.W.2d 372, 391 (Tex. Crim. App. 1991). In addition, the appellate court must review the trial
court’s ruling in light of what was before the trial court at the time of its ruling. Hoyos v. State, 982
S.W.2d 419, 422 (Tex. Crim. App. 1998).
        In our discussion of appellant’s first two points, we set out in detail Ranger Hullum’s training
and background, and it is not necessary to repeat them. Suffice it to say, the qualifications were not
only based upon the writings or experiences of others but also were based upon his own considerable
experience. That training and experience involved over 3,500 hours in connection with general law
enforcement investigations. Ranger Hullum had participated in several hundred cases related to
sexual offenses against children, had been the primary investigator or played a significant role in
approximately seventy-five of those cases, and also had specialized training regarding special
offenses or sexual offenses against children. That specialized training included topics such as
interviewing child victims, debriefing witnesses involved in such cases, and interviewing and
interrogating suspects involved with sexual offenses against children. This type of training,
background, and experience differs considerably from that of the witness found insufficiently
qualified in Perez v. State, 25 S.W.3d 830 (Tex. App.—Houston [1st Dist.] 2000, no pet.), the case
upon which appellant primarily relies in contending Ranger Hullum was insufficiently qualified.



                                                   12
Under the record before it at the time the testimony was admitted, we hold the trial court did not
abuse its discretion in admitting the testimony. Appellant’s third point is overruled.
       Because we have overruled all of appellant’s asserted errors, the judgment of the trial court
must be, and is hereby, affirmed.




                                                                                PER CURIAM


June 3, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Boyd, S.J.1




       1
           John T. Boyd, Retired Chief Justice, Court of Appeals, 7th District of Texas at Amarillo, sitting by assignment.

                                                               13